DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of claims
	Claims 1-12 as filed on 3/27/2020 (preliminary amendment) are pending and subject to restriction requirement.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a first method of using a first product that is a composition comprising a) polyacrylic acid or salt thereof, b) hydroxide of alkaline earth metal and c) a nutritional ingredient. 
II, claim(s) 4, drawn to a first method of using a second product that is a culture vessel product including a composition comprising a) polyacrylic acid or salt thereof, b) hydroxide of alkaline earth metal and c) a nutritional ingredient.
Group III, claim(s) 5-7, drawn to a first product that is a composition comprising a) polyacrylic acid or salt thereof, b) hydroxide of alkaline earth metal and c) a nutritional ingredient.
Group IV, claim(s) 8, drawn to a second product that is a culture vessel product including a composition comprising a) polyacrylic acid or salt thereof, b) hydroxide of alkaline earth metal and c) a nutritional ingredient.
Group V, claim(s) 9-12, drawn to a second method of using a first product that is a composition comprising a) polyacrylic acid or salt thereof, b) hydroxide of alkaline earth metal and c) a nutritional ingredient.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The Groups listed above are drawn to impermissible combinations of categories of inventions such as more than one or several products and more than one or several methods of using these products. 
Groups listed above lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a) polyacrylic acids or salt thereof, b) hydroxide of alkaline earth metal and c) a nutritional ingredient, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of 8,192,978 (Kaesler et al). The cited document discloses a product that is a food composition comprising lactic bacteria (see abstract) with additives (col. 34-35) including preservative sodium polyacrylate (col. 35, line 19), enhancer calcium hydroxide (col.35, line 19) and nutritional ingredient or vitamin C (col. 34, line 35). Thus, the unity of inventions is broken.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 11, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653